Citation Nr: 0209615	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  94-33 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
skin disorder, described as pseudofolliculitis barbae. 

2.  Entitlement to a compensable rating for residuals of 
excision of a benign lesion of the left cheek.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1985.

This case initially came before the Board of Veterans' 
Appeals (Board) from a decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran moved during the appeal process 
and the case has now been transferred to the RO in Chicago, 
Illinois.

In November 1997 and October 2000, the Board remanded the 
case for further development.  The requested development 
having been completed, the case is once more before the Board 
for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  Pseudofolliculitis barbae is principally manifested by a 
single 3-mm papule over the upper lip and 4 small papules 
over the lateral aspect of the jaw; the skin disorder is mild 
with no evidence of ulceration, exfoliation, crusting, 
systemic or nervous manifestations.

3.  The excision of a benign lesion of the left cheek is 
primarily manifested by a small scar and a soft tissue mass 
over the left angle of the jaw, non-symptomatic, non-
disfiguring, well-healed, non-ulcerating, non-tender, with no 
impairment or limitation of function of body parts. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a skin disorder of the face, to include, 
pseudofolliculitis barbae, have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.118, Diagnostic Codes 7800, 
7806, 7814 (2001).

2.  The criteria for a compensable evaluation for residuals 
of excision of a benign lesion of the left cheek have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.118, 
Diagnostic Codes 7800, 7806, 7819. (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that the issues on appeal have 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  There have also 
been final regulations promulgated to implement the new law.  
See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  There is 
no indication that there are any outstanding relevant 
documents or records that have not already been obtained.  In 
addition, the veteran has been placed on notice of the law 
and regulations pertinent to his claims.  In addition the 
veteran has been afforded examinations by VA for disability 
evaluation purposes with respect to the claims on appeal, and 
has been specifically advised of the findings as to the 
disabilities and the bases for why such findings did not 
permit entitlement to the benefits sought.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2001).  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1 (2001); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The record shows that service connection for 
pseudofolliculitis barbae and residuals of excision of a 
benign lesion of the left cheek was granted by rating 
decision dated in January 1995.  A 0 percent evaluations were 
assigned for each condition from December 28, 1993, the date 
of the receipt of the claim.  The 0 percent rating for 
pseudofolliculitis barbae was increased to 10 percent by 
rating decision dated in May 2000, effective from December 
28, 1993.  In instances where the veteran disagrees with the 
initial rating, the entire evidentiary record from the time 
of the veteran's claim for service connection to the present 
is of importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

Both the veteran's pseudofolliculitis barbae and residuals of 
excision of a benign lesion of the left cheek are unlisted 
conditions that may be rated by analogy to closely related 
disorders in which not only the functions affected, but the 
anatomical localization and symptomatology, are closely 
analogous.  38 C.F.R. § 4.20 (2001).  The RO has rated 
appellant's pseudofolliculitis barbae under 38 C.F.R. § 
4.118, Diagnostic Code 7814, for tinea barbae, and residuals 
of excision of a benign lesion of the left cheek under 
Diagnostic Code 7819, for new growth, benign, skin.  These 
codes provide that the skin disorders are to be evaluated as 
for eczema under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7806, which depends upon the location, 
extent, and repugnant or otherwise disabling character of the 
manifestations of the disease.  Under Diagnostic Code 7806, a 
noncompensable rating is warranted if there is slight, if any 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation is warranted 
if there is exfoliation, exudation, or itching, if involving 
an exposed surface or an extensive area.  A 30 percent 
evaluation is warranted for exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement. 38 C.F.R. § 4.118, 
Diagnostic Code 7806.

Alternatively, the veteran's skin disorders may be 
analogously rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 which provides that a noncompensable rating is warranted 
if there is a slight disfiguring scar of the face, head or 
neck.  A 10 percent rating is assigned for moderately 
disfiguring scars of the face, head or neck.  A 30 percent 
rating is assigned for severely disfiguring scars, especially 
if producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  A 50 percent rating is assigned for 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  A 
note following the code provides that when in addition to 
tissue loss and cicatrization there is marked discoloration, 
color contrast, or the like, the 50 percent rating may be 
increased to 80 percent, the 30 percent rating to 50 percent, 
and the 10 percent rating to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs. 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001).

Background.   A review of the record reflects that the 
veteran was treated for pseudofolliculitis barbae in service.  
He underwent a biopsy procedure in service in February 1985 
to remove a lesion from his left cheek.  Apparently it was 
benign and no further treatment was given.

By rating action in June 1994 service connection was denied 
for pseudofolliculitis barbae, as well as for the residuals 
of excision of a benign lesion, left cheek.  While the RO 
acknowledged the excision of the lesion in service, it was 
determined there was no evidence of residuals at separation 
from service, and no present evidence of chronic residuals.  
Regarding pseudofolliculitis Barbae, the RO noted no evidence 
of it in service.

Subsequently by rating action in January 1995 service 
connection was granted for pseudofolliculitis barbae, noting 
additional evidence had been received showing treatment in 
service from October 1969 to April 1982.  Regarding the 
excision of a benign lesion, left cheek, resolving reasonable 
doubt in the veteran's favor, the RO also granted service 
connection for this condition.  Both conditions were rated as 
not disabling to a compensable degree.

In November 1997 the Board remanded these issues for 
additional medical evidence, including VA examinations.

In a March 2000 VA examination, the veteran reported chronic 
folliculitis barbae since 1968.  He had not been shaving for 
many, many years due to his chronic folliculitis in the beard 
area.  While in the Air Force, he had to shave dry without 
anything but water, and ever since he had had problems with 
recurring folliculitis and cysts which frequently required 
lancing of the ingrown hairs in service.  He would often go 2 
times a week to the medical center to have this done in 
service.  Since then he did not shave at all, but trimmed his 
beard with scissors.  He denied needing antibiotics for 
infection.  The cysts did not come to a head and drain, but 
slowly subsided.  They were somewhat painful to touch.  In 
1984, he had some type of biopsy which by the scar location, 
appears in the left submandibular region.

In March 2000, the examiner noted approximately 3, less than 
.5 cm, tender, subcutaneous nodules in the beard area.  There 
was no overlying erythema or pustule development.  He had a 
low beard which was clipped somewhat unevenly.  There was a 
well-healed, thin, hyperpigmented, flat, non-tender scar over 
the anterior neck, just above the suprasternal notch, 
horizontally, consistent with a typical incision made for a 
thyroid procedure.  No other scars on the face or neck were 
noted.  The diagnoses was chronic folliculitis barbae with 
chronic lymphadenopathy and inability to shave, not 
disfiguring.  His scars were considered well healed and not 
disfiguring.

By rating action in May 2000, the RO increased the rating for 
pseudofolliculitis barbae from 0 percent to 10 percent.  The 
noncompensable rating for residuals of excision of a benign 
lesion, left cheek, was continued.  

The veteran underwent another VA examination for scars and 
skin disease in July 2001.  The claims file was available to 
the examiner.  It was noted that in 1985 a subcutaneous soft 
tissue mass had been noted inferior to the left ear at the 
angle of the jaw approximately 1 inch in diameter and hard in 
character.  This was surgically removed, and nonmalignant.  
No further treatment was offered.  Subsequently a swollen 
soft tissue area developed at the site of the surgery.  This 
had not progressed or become bigger.  It was not painful or 
uncomfortable and the veteran had had no further medical 
attention.  The scar was situated lower in the anterolateral 
aspect of the neck and had been totally asymptomatic to the 
present.

It was reported that the veteran was not then receiving any 
treatment for pseudofolliculitis barbae.  He complained of 
flare-ups occurring only in the beard area over his anterior 
face and neck occurring on the average of 1 to 2 times a 
month and generally lasting for 2 to 3 weeks at a time.  They 
manifest with the development of small blisters which 
averaged 3 mm in diameter and reportedly itched and were very 
painful.  They eventually scab over and the skin becomes dry 
and irritated in the interim.  The veteran stated that this 
was made worse by exposure to hard soap.  He did not shave 
but trimmed the beard.  The lesions tended to occur 
throughout his beard at a frequency of about 6 to 10 lesions 
at a time.  

The examiner noted a mild degree of subcutaneous swelling 
approximately 3 cm in diameter, just inferior to the angle of 
the left jaw.  The surgical incision was situated down over 
the medial aspect of the clavicle at the base of the neck and 
extended for approximately 7 cm horizontally.  It was well 
healed and asymptomatic, the soft tissue swelling was 
nontender and freely movable.  Examination of beard area 
revealed a 3 mm papule over the philtrum of the upper lip.  
There were 3 small 2 to 3 mm papules over the right lateral 
aspect of the jaw and 1 over the left aspect of the jaw.  The 
remainder of the skin appeared normal in the beard area.  The 
veteran stated he was not in the middle of a flare-up at the 
present time.

The diagnoses were chronic soft tissue mass, left angle of 
jaw, non-symptomatic, non-disfiguring, well healed with small 
scar, non-ulcerating, non-tender, with no impairment or 
limitation of function of body parts; and, pseudofolliculitis 
barbae, mild, non-disfiguring, well-healed, non-ulcerating, 
non-tender, with no impairment or limitation of body 
function.  Well controlled, with no indication of 
exfoliation, exudation, extensive lesions, marked 
disfiguration, ulceration, crusting, or systemic or nervous 
manifestations.  There was just occasional mild itching.  
Color photographs were taken.  No present treatment was 
recommended.

Legal analysis.   The record reflects that the veteran has 
been afforded VA examinations of his service-connected skin 
disabilities over the course of the appeal period.  The 
evidence reflects that his pseudofolliculitis barbae has been 
characterized in the last VA examination as mild, non-
disfiguring, well healed, non-ulcerating, non-tender, with no 
impairment or limitation of body function.  The residuals of 
the surgical incision of the benign lesion include a small 
scar and are described as asymptomatic, non-disfiguring, well 
healed, non-ulcerating, non-tender, and with no impairment or 
limitation of function.

Higher evaluations could be conceded for pseudofolliculitis 
barbae if the skin disorder exhibited constant exudation or 
itching or if there were extensive lesions or marked 
disfigurement present.  A compensable evaluation could be 
conceded for the residuals of the surgical incision of the 
benign lesion if the residuals included slight, if any 
exfoliation, exudation or itching or if the incision had 
resulted in slight disfigurement.  However, no such symptoms 
have been reported in the veteran's case.  

The Board finds that the color photographs taken at the time 
of the recent examination do not indicate that the 
pseudofolliculitis barbae and the residuals of the surgical 
excision are disfiguring, nor has any disfigurement been 
clinically noted.  Therefore, it is found that the 
pseudofolliculitis barbae disability does not more nearly 
approximate the criteria for a 30 percent evaluation under 38 
C.F.R. § 4.118, Diagnostic Code 7806.  Likewise, the 
residuals of the surgical excision disability do not more 
nearly approximate the criteria for a compensable evaluation 
under Diagnostic Code 7806. 

The Board has also considered whether increased evaluations 
are warranted for pseudofolliculitis barbae and residuals of 
the surgical incision of the benign lesion on the basis of 
disfiguring scarring under 38 C.F.R. § 4.118, Diagnostic Code 
7800.  However, photographs and descriptions in the medical 
examination reports reflect only slight if any disfigurement.  
Inasmuch as moderate disfigurement is not shown, the criteria 
for a 10 percent rating under Diagnostic Code 7800 are not 
met for either condition.  The Board thus finds that the 
criteria for a rating in excess of 10 percent for 
pseudofolliculitis barbae are not met for any time during the 
appeal period.  Likewise, the Board finds that the criteria 
for a compensable evaluation for residuals of the excision of 
a benign tumor of the left cheek are not met.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's skin 
disorders and their effects on his earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
The Board has also considered the severity of the veteran's 
skin disorders during the entire period from the initial 
rating to the present time.  See Fenderson, supra.  In 
conclusion, the current medical evidence, as previously 
discussed, is found to more nearly approximate the criteria 
for a 10 percent evaluation for pseudofolliculitis barbae, 
and a noncompensable evaluation for residual of excision of a 
benign tumor of the left cheek. 

Finally, the evidence does not reflect, nor does the veteran 
contend otherwise, that his skin disorders have caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Therefore, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for evaluations in 
excess of 10 percent for pseudofolliculitis barbae and for a 
compensable evaluation for residuals of excision of a benign 
tumor of the left cheek. 


ORDER

An evaluation in excess of 10 percent for pseudofolliculitis 
barbae is denied.

A compensable evaluation for residuals of excision of a 
benign tumor of the left cheek is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

